Citation Nr: 1102683	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for prostate cancer as a result 
of exposure to ionizing radiation and herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946 
and from February 1950 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In September 2010, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to obtain 
additional evidence pertaining to the Veteran's claim for service 
connection for prostate cancer.  That action completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and is 
not presumed to have been exposed to herbicides.

2.  The Veteran was exposed to ionizing radiation during active 
service as a participant in radiation-risk activities, including 
the occupation of Nagasaki during World War II.

3.  Prostate cancer was not present in service or for many years 
thereafter and has not been shown to be related to service, 
including exposure to herbicides and ionizing radiation.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
Veteran's active duty military service, nor may such be presumed 
to have been incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's contention that his 
current prostate cancer is related to his active military 
service.  Specifically, the Veteran asserts that he was exposed 
to ionizing radiation and herbicides during his World War II era 
and Vietnam era service and thus is entitled to presumptive 
service connection for his diagnosis of prostate cancer under 38 
C.F.R. § 3.309 and 38 C.F.R. § 3.311.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for a 
present disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Chronic leukocytic leukemia was added to this list of presumptive 
diseases in October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  
AL Amyloidosis was recently added to the list of presumptive 
diseases.  74 Fed. Reg. 21258 (May 7, 2009).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel 
has determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders of 
the Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A.  
§ 101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961, and ending on May 7, 
1975 in the case of a veteran who served in the Republic of 
Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) held that VA's 
interpretation of the phrase "served in the Republic of 
Vietnam," to the effect that a veteran must set foot on 
Vietnamese soil, was entitled to deference by the courts.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to ionizing 
radiation during active service.

First, a "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty, 
active duty for training, or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean on site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war in Japan (or service 
on active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for exposure 
to ionizing radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the period 
from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(d)(3)(i), (ii).

Diseases specific to radiation-exposed Veterans are the 
following: leukemia (other than chronic lymphocytic leukemia), 
thyroid cancer, breast cancer, cancer of the pharynx, esophageal 
cancer, stomach cancer, cancer of the small intestine, pancreatic 
cancer, multiple myeloma; lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
salivary gland cancer, cancer of the urinary tract, bronchio-
alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the development 
of claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where it 
is established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable degree 
within any applicable presumptive period specified in either § 
3.307 or § 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear testing, 
and claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

In all other claims involving radiation exposure, a request will 
be made for any available records concerning the Veteran's 
exposure to radiation.  These records normally include but may 
not be limited to the Veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain information 
pertaining to the Veteran's radiation dose in service.  All such 
records will be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined 
as a disease that may be induced by ionizing radiation, and 
specifically includes the following: all forms of leukemia, 
except chronic lymphocytic leukemia; thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, parathyroid 
adenoma, tumors of the brain and central nervous system, cancer 
of the rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular cataracts 
become manifest within 6 months or more after exposure, leukemia 
become manifest at any time after exposure, and that other 
diseases specified in section 3.311(b)(2) become manifest 5 years 
or more after exposure.

Third, and notwithstanding the above, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 
71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).  

Thus, the Board must not only determine whether the Veteran has a 
disability which is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether his disability is otherwise the result of 
active service.  Simply stated, the fact that the Veteran may not 
meet the requirements of a presumptive regulation would not in 
and of itself preclude him from establishing service connection 
as he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board first turns to the Veteran's contention that his 
prostate cancer is a result of his exposure to herbicides while 
he was stationed in Thailand on Udorn Air Force Base on the 
flight line as an aircraft supervisor.  Essentially, the Veteran 
asserts that he was exposed to herbicides from the transient 
aircraft that would land at the Air Force base at which he was 
stationed.

The post-service treatment records reflect that Veteran has a 
current diagnosis of prostate cancer.  Therefore, he has a 
current disability that may be presumed to be due to herbicide 
exposure. In light of this diagnosis, the claim for service 
connection for prostate cancer rests on whether the record 
confirms that the Veteran was, in fact, exposed to herbicides in 
service, his prostate cancer was present to a compensable degree 
within one year of service, or his prostate cancer is otherwise a 
result of his military service. 

The Veteran's personnel records confirm that he was stationed in 
Thailand on Udorn Air Force Base from September 1971 to September 
1972.  Although the Veteran served during the Vietnam War, the 
evidence of record does not establish that he actually served in 
country in the Republic of Vietnam during that time.  Thus, based 
on the evidence of record, the Veteran may not be presumed to 
have been exposed to herbicide agents in service under 38 
U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309(e).  

In this regard, the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic 
acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 
3.307(a)(6)(i); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  

The Board notes, from an August 2007 correspondence, that 
herbicides of this type have been reported by the Department of 
Defense (DOD) as being tested in Thailand in 1964 and 1965.  
However, there is nothing in the record to establish that such 
herbicides were used at Udorn Air Force Base or that they were 
used during the Veteran's period of service in Thailand.  Indeed, 
the only specific location identified as having extensive testing 
of herbicides is the Replacement Training Center of the Royal 
Thai Army near Pranburi, Thailand.

In addition, with respect to the Veteran's contention that he was 
exposed to aircraft which were involved in spraying herbicides, 
specifically Agent Orange, the aircraft that sprayed Agent Orange 
flew out of Vietnam itself, primarily around Saigon.  These 
aircraft did not fly into Thailand for Agent Orange spraying or 
for maintenance since they were not based there.  These findings 
are indicated in the same August 2007 correspondence, which 
references materials provided from the DOD.

Without the requisite service, the Veteran's claim is not 
entitled to the evidentiary requirements promulgated by 38 C.F.R. 
§§ 3.307 and 3.309 and the presumption of exposure to herbicides 
does not apply.

With respect to the Veteran's claim for service connection for 
prostate cancer as a result of exposure to ionizing radiation, in 
August 2005, the Defense Threat Reduction Agency (DTRA) wrote 
that U.S. Navy records confirm that the Veteran participated as a 
member of the American occupation forces in Japan following World 
War II.  While serving aboard the USS Lunga Point (CVE 94), the 
Veteran was present in the VA-defined Nagasaki area from 
September 17, 1945 to September 19, 1945.  Thus, the Veteran was 
exposed to ionizing radiation during active service.

The DTRA found that based upon all known available detailed facts 
regarding the Veteran's participation and exposure, it concluded 
that the total external gamma dose was 0.015 rem, the upper bound 
total external gamma dose was 0.045 rem, the internal committed 
alpha dose to the prostate was 0.001 rem, the upper bound 
committed dose to the prostate was 0.01 rem, the combined total 
prostate dose was 0.016 (which includes the contribution from the 
external gamma dose component), and the upper bound combined 
total prostate dose was less than 1 rem.

The DTRA also noted a report which indicated that "even the most 
exposed of the occupation troops in Japan from both internal and 
external exposure was probably well below 1 rem."  In addition, 
the DTRA, in the August 2005 letter, indicated that none of the 
troops participating in the occupation of Japan received a dose 
from neutron radiation.

This information was then provided to the VA Chief of Public 
Health and Environmental Hazards officer (CPHEHO), a physician, 
who reviewed the DTRA dose estimate and provided a clinical 
opinion in February 2006.  The CPHEHO noted that the sensitivity 
of the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established.  The Interactive 
Radioepidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health (NIOSH) was utilized to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the prostate cancer.  In accordance with the 
guidance on using the NIOSH IREP, the cancer model for all male 
genitalia was utilized.  The computer software calculated a 99th 
percentile values for the probability of causation of 1.21 
percent and 1.24 percent depending on whether the dose was 
entered as acute or chronic.

In light of the above, in the CPHEHO's opinion, it is unlikely 
that the Veteran's prostate cancer can be attributed to exposure 
to ionizing radiation in service.

In a February 2006 letter, the Director of the VA Compensation 
and Pension Service noted the findings in the February 2006 
CPHEHO memorandum.  The Director indicated that the Veteran was 
20 years old when exposed to ionizing radiation and prostate 
cancer was diagnosed in 1993, approximately 48 years after 
exposure to ionizing radiation.  As a result of the CPHEHO 
opinion, and following review of the evidence in its entirety, 
the Director opined that there is no reasonable possibility that 
the Veteran's prostate cancer resulted from radiation exposure in 
service.

The above opinions provide probative evidence against the 
Veteran's claim for service connection for prostate cancer as a 
result of ionizing radiation exposure.

As noted above, there are 21 types of cancer which are 
presumptively service connected under 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  The Veteran's claimed disability, prostate 
cancer, is not specifically listed as a presumptive disease.  See 
38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d)(2) 
(2010).

In summary, in regards to the Veteran's prostate cancer, which is 
a "radiogenic disease," pursuant to 38 C.F.R. § 3.311, DTRA 
confirmed that the Veteran was a radiation exposed Veteran who 
participated in a radiation risk activity in the occupation of 
Nagasaki during active service in 1945.  The Director of VA 
Compensation and Pension Service's February 2006 opinion shows 
that it was concluded that there is no reasonable possibility 
that the Veteran's prostate cancer resulted from his exposure to 
ionizing radiation in service.  The Director's mandate includes 
consideration as to whether sound scientific and medical evidence 
supports a favorable conclusion that is favorable to the claims.  
See 38 C.F.R. § 3.311(c)(1)(i), (c)(3).  This opinion is the only 
competent opinion that is based on the current individualized 
dose estimate, and is consistent with the other conclusions 
reached by the DTRA and the CPHEHO.  See 38 C.F.R. § 3.311(a)(1).

In reaching its decision under 38 C.F.R. § 3.311, the Board has 
taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 11 
Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the Veteran is a male; he was approximately 20 years 
of age when he was exposed to radiation; the medical evidence 
does not indicate a family history of the claimed condition; the 
Veteran's first diagnosis of record for prostate cancer appears 
approximately 48 years after exposure to radiation and almost two 
decades after separation from service; and there is no verified 
record of pre or post-service exposure to radiation or 
carcinogens.  None of these factors warrant a different result 
than that indicated by the Director or the CPHEHO, which included 
consideration as to whether sound scientific and medical evidence 
supported a favorable conclusion that is favorable to the claims.  
See 38 C.F.R. § 3.311(c)(1)(i), (c)(3).

Moreover, the competent evidence does not show that the Veteran's 
prostate cancer is otherwise related to his military service.  In 
this regard, as noted above, the earliest date associated with 
the diagnosis of prostate cancer is in 1993, approximately two 
decades after discharge.  Therefore, service connection is not 
warranted for this disability based on the presumption that the 
condition manifested within one year of discharge.  Also, the 
lapse in time between service and the first treatment for, and 
diagnosis of, prostate cancer weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time (as in this 
case) wherein the Veteran has not complained of the condition at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

Service treatment records are silent for any reference to 
prostate cancer, and no competent medical professional has 
associated the Veteran's prostate cancer with his military 
service.  Absent competent evidence showing that the Veteran was 
exposed to herbicides while in Thailand, that his prostate cancer 
is related to radiation exposure, or that his prostate is 
otherwise related to an event, injury, or disease during service, 
service connection is not warranted on a direct basis.

At this juncture, the Board directly addresses the Veteran's lay 
contention that his prostate cancer is a result of his active 
service.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such instances 
include to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.  Similarly, the 
Court has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Here, the Veteran's contention regarding a relationship between 
his claimed disability and his military service are not 
statements about symptomatology, an observable medical condition, 
or a contemporaneous medical diagnosis.  Rather, these 
contentions are statements of causation.  Such statements clearly 
fall within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Thus, his 
contentions are not competent medical evidence of the cause of 
this claimed disability and provide only limited probative weight 
in support of this claim, clearly outweighed by the medical 
opinion cited above.

Thus, the Board has considered the Veteran's claim under the 
general provisions pertaining to service connection.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (service 
connection for a condition claimed to be due to exposure to 
ionizing radiation can be established by showing that the disease 
was incurred during or aggravated by service without regard to 
the statutory provisions concerning radiation exposure).

After an extensive review of the Veteran's private treatment 
records and VA outpatient treatment records, the Board finds that 
these records do not provide any additional evidence which would 
be favorable to the Veteran's claim for service connection for 
prostate cancer.

In addition, there is no contention or evidence that prostate 
cancer was manifested to a compensable degree within one year of 
separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for prostate cancer on 
either a presumptive or direct basis, and his claim must be 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in December 2004 and 
February 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current prostate cancer had onset during service or was 
otherwise etiologically related to his service other than a 
medical opinion that clearly indicates that the Veteran's 
prostate condition is less likely than not the result of exposure 
to radiation in Japan.  The record is absent for any evidence of 
the second element discussed in McLendon, an event, injury, or 
disease occurring in service or within a presumptive period (as 
discussed in more detail above).  For that matter, there is no 
competent evidence of record of any association between the 
Veteran's current prostate cancer and his service.  

Stated another way, under the VCAA, VA must provide an 
examination when there is (A) competent evidence of a current 
disability that (B) may be associated with service, but (C) there 
is insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit 
has addressed the appropriate standard to be applied in 
determining whether an examination is warranted under this 
statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  On the other hand, a 
conclusory generalized lay statement suggesting a nexus between a 
current disability and service (as in this case) would not 
suffice to meet the standard of subsection (B), as this would, 
contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


